Mr. Justice Waterman delivered the opinion of the Court. Section 2 of an act in force March 2, 1814, as to fees in counties of the third class, is as follows: “fees of recorder of deeds. For recording any deed or other instrument’ in writing, for every one hundred words, eight cents, and twenty-five cents for the certificate of the recorder of the time of filing the deed or instrument for record, and the book and page of the record. For recording maps or plats of additions, subdivisions, or otherwise, for each tract, parcel or lot contained therein, eight cents, and twenty-five cents for the • certificate of the time of filing the same for record, and the book and page of the record thereof.” We have been favored with an argument by counsel for appellant in which it is contended that the only fee properly chargeable in connection with recording this plat is twenty-five cents. The question presented to us is whether the Superior Court should have issued a writ of mandamus upon the showing that the recorder had, upon tender of $1.39, refused to record the plat. From an examination of the plat, we do not think it is clear that the fee fixed by law for recording this plat is not more than $1.39. The plat contains several hundred words, for recording which a fee of eight cents per hundred is prescribed. A parcel is a portion of anything taken separately, a fragment of a whole—in law, a part, a portion, a piece. A tract, as applied to land, is an area, or a region of land or water of indefinite extent. Webster’s Dictionary. The terms “ tract ” and “ parcel” may properly be applied to a quarter section, a half section or a section of land. Martin v. Cole, 38 Iowa, 141. A part of an estate may be described as a parcel. 1 Comyn’s Dig., Abatement (H. 51), Grant (E. 10). The land comprised within the plat is by lines and figures thereon divided into separate tracts, each of which may properly be termed a parcel or tract. The number of these is such that it is not clear that $1.39 is the entire fee allowed by law for recording the instrument in question. The right to a writ of mandamus must be clear to warrant a court in granting this extraordinary remedy. High on Extraordinary Remedies, Sec. 10. The recorder does not refuse to record the plat; he merely insists upon a larger fee than the petitioner thinks is lawful. It does not appear that the petitioner is unable to pay this fee, or will be put to serious inconvenience in doing so. If the recorder exact an illegal fee, the remedy of the petitioner, if he pay the same, is clear. Sections 213 and 214, Chapter 38, Revised Statutes. The judgment of the Superior Court is affirmed.